Citation Nr: 0427852	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for a nervous 
condition to include PTSD, a stomach condition and bilateral 
hearing loss.  The veteran's notice of disagreement with this 
decision was received in December 1993.  A statement of the 
case was issued in March 1994.  The veteran offered testimony 
on these issues before a hearing officer at the RO in May 
1994.

In November 1994, the veteran was informed of a hearing 
officer's decision denying these claims.  He was informed 
that if he continued to disagree with these decisions, he 
could complete an enclosed VA Form 9.  The veteran submitted 
a statement with regard to PTSD in December 1994.

The veteran's appeal was not immediately forwarded to the 
Board, and came to the Board when the veteran sought to 
"reopen" the claim for service connection for PTSD.  
However, his testimony at the May 1994 hearing constituted a 
valid substantive appeal when reduced to writing.  See Tomlin 
v. Brown,  5 Vet App 355 (1993) (holding that statements made 
at a hearing constituted a valid notice of disagreement when 
reduced to writing in the form of a hearing transcript).

This appeal is REMANDED to the RO, in part, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran engaged in combat during active duty.

2.  The veteran has a current diagnosis of PTSD attributed to 
combat stressors experienced during active service. 


CONCLUSION OF LAW

The veteran's PTSD was incurred during active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The Court of Appeals for Veterans Claims has concluded that 
the VCAA was not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision with regard to the claim decided 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.


Pertinent Criteria

Service connection will be granted for disability resulting  
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of  
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R.  § 
3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with  
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (1999); 65 Fed. Reg. 
6257(2000).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v.  
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing  
Gilbert, 1 Vet. App. at 54.   

Analysis

The provisions of 38 C.F.R. § 3.304(f), lay out three 
elements necessary to establish service connection for PTSD.  
The record contains clear diagnoses of PTSD, which are 
presumed to be in accordance with 38 C.F.R. § 4.125.  Cohen 
v. Brown, 10 Vet App 128 (1997).  These diagnoses came in VA 
outpatient treatment records, and on the December 2002, VA 
examination.  These diagnoses were based on combat stressors, 
which the veteran reportedly experienced while serving in 
Vietnam.

Although the December 2002 examination report does not 
contain great detail as to the veteran's supporting 
stressors, it is clear that the examiner found the diagnosis 
of PTSD to be supported by the veteran's report of combat 
stressors.  According to the examiner, the veteran's 
stressors included seeing dead people and being bombarded 
with artillery fire.  

Thus, two of the requirements for service connection for PTSD 
under 38 C.F.R. § 3.304(f) are clearly met.

The remaining questions are whether there is credible 
supporting evidence of the relevant stressors, or whether the 
record shows that the veteran engaged in combat. The veteran 
has elaborated that his stressors occurred during combat 
while he was in Vietnam.  Specifically, at his June 2004 
hearing, the veteran recited an incident where five support 
bandits suddenly came under intense fire.  After seeing one 
land extremely close to the Executive Officers' Post, the 
veteran and two other men exposed themselves to the hostile 
fire in order to check the wounded personnel.  For this, the 
veteran asserted that he was awarded the Army Commendation 
Medal.  

The veteran's records indicate that he was attached to 
Howitzer Battery, 3rd Squadron, 11th Armed Cavalry Regiment 
and Battery A, 6th Battalion, 32nd Artillery, between 
September 1970 and August 1971, the time he was in Vietnam.  
The veteran's service personnel records show that he was a 
cannoneer, gunner, and assistant gunner while he was in 
Vietnam.  They also show that he was issued an Army 
Commendation Medal in January 1971.  Also of record are the 
Daily Staff Journal (or Duty Officer's Log) and the 
Operational Report for the veteran's unit, showing that his 
unit was heavily involved in combat.

The Board finds that the evidence is at least equipoise on 
the question of whether he engaged in combat.  Resolving 
reasonable doubt in his favor, the Board finds that he 
engaged in combat.  As such, his testimony of stressors that 
occurred in combat are accepted as conclusive evidence as to 
their occurrence.

Since the three elements needed for the grant of service 
connection for PTSD have been established, the evidence 
favors the grant of service connection for PTSD.   


ORDER

Service connection for PTSD is granted.


REMAND

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  VA has undertaken to tell claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  The veteran has not received this notice with regard 
to his claims for service connection for stomach condition 
and bilateral hearing disability.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With regard to his stomach and hearing claims, the veteran 
has offered competent testimony as to symptoms during 
service, a continuity of symptomatology since service, and 
current symptomatology.  An examination is needed to confirm 
that he has a current disability and to obtain a competent 
opinion as to whether those disabilities are related to 
service.

At his recent hearing the veteran testified that he had been 
treated for stomach and hearing disabilities at the 
Huntington, West Virginia, VA Medical Center since 1971.  
These records are not part of the claims folder.

Accordingly, this case is remanded for the following:

1.  For the claims on appeal, the AMC or 
RO should provide the veteran with the 
notice required by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

2.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment for 
gastrointestinal and hearing disabilities 
at the Huntington, West Virginia, VA 
Medical Center since 1971.

3.  The AMC or RO should afford the 
veteran a gastrointestinal examination.  
The examiner should review the claims 
folder.  Following the examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current gastrointestinal disability had 
its onset in service or is otherwise the 
result of a disease or injury in service.  
The examiner should provide a rationale 
for these opinions

4.  The AMC or RO should afford the 
veteran a hearing examination.  The 
examiner should review the claims folder.  
Following the examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current hearing loss had its onset in 
service or is otherwise the result of a 
disease or injury in service.  The 
examiner should provide a rationale for 
these opinions.  The veteran's auditory 
threshold in the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in each 
ear, and speech recognition thresholds 
using the Maryland CNC Test.

5.  The AMC or RO should then 
readjudicate the claims, and if either 
remains denied, issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



